LOTTINGER, Judge.
This is an action ex delicto by Owen J. Rhodes against Anton Fromenthal, Jr. and Roxanna Guillot. From a summary judgment in favor of Fromenthal, plaintiff has appealed.
Plaintiff alleges that while Ms. Guillot was operating an automobile owned by Fro-menthal, she collided with a motorcycle operated by plaintiff. Plaintiff alleges negligence on the part of Ms. Guillot and that an agency relationship existed between Ms. Guillot and Fromenthal so as to make both defendants liable in solido. Plaintiff does not allege any independent negligence on the part of Fromenthal. Ms. Guillot and Fromenthal live together, though they are not married to each other. She is legally separated from her husband. At the time of the accident Ms. Guillot had the apparent permission of Fromenthal to use the automobile and was in route to the beauty parlor.
In support of the motion for summary judgment both defendants filed affidavits setting forth the above facts which are not in dispute. From the pleadings, affidavits and depositions on file in the record, we conclude that there is no genuine issue of material fact, and the motion should be granted if mover is entitled to judgment as a matter of law.
Plaintiff apparently argues that, because of the live-in arrangement, Ms. Guillot should be treated as if she were Fromen-thal’s wife.
We know of no statutory law or jurisprudential rule that would make a non-negligent automobile owner liable for the torts committed by a friend while operating the owner’s car.
Therefore, for the above and foregoing reasons, the judgment of the trial court is affirmed at plaintiff-appellant’s costs.
AFFIRMED.